        Case 3:21-cv-01075-RNC Document 10 Filed 08/16/21 Page 1 of 1




  UNITED STATES DISTRICT COURT
       District of Connecticut

        AFFIDAVIT OF SERVICE
                                                                    111111 11111111 11111
                                                                        *22251.2*
                                                                                                   iii
                                                                             Index no :3:21-CV-01075-RNC


Columbia Casualty Company, et al

               Plaintiff(s),
vs.

The Nash Engineering Company

               Defendant(s).


STATE OF CONNECTICUT
                                    ss: East Hartford
HARTFORD COUNTY

Christine Foran, the undersigned, being duly sworn, deposes and says that I was at the time of service
over the age of eighteen and not a party to this action. I reside in the State of Connecticut.

On 08/13/2021 at 12:38 PM, I served the within Summons in Civil Case; Civil Cover Sheet;
Declaratory Judgment Complaint, Jury Trial Demand; Corporate Disclosure Statement of Plaintiff
Columbia Casualty Company; Corporate Disclosure Statement of Plaintiff Berkshire Hathaway
Specialty Insurance Company; Order on Pretrial Deadlines; Electronic Filing Order; Standing
Protective Order; Exhibit A on Nash Engineering Company at do United States Corporation
Company, Reg. Agent, 100 Pearl Street, 16th Fl, Hartford, CT 06103 in the manner indicated below:

CORPORATE SERVICE: By delivering a true copy of each to Jamie Martin, Controller of the above
named corporation. The undersigned asked the recipient if he/she is authorized to accept service on behalf
of Nash Engineering Company, and the recipient responded in the affirmative.


A description of the Recipient, or other person served on behalf of the Recipient is as follows:

           Sex         Color of skin/race       Color of hair       Age      Height      Weight
           Female       Caucasian              Brown/Blonde         50       5'4"       150
           Other Features:




Sworn to and subscribed before me on
August 13, 2021                                                      an
by an affiant who is personally known to                Connecticut    mess Serving, LLC
me or produced identification.                          67 Burnside Ave
                                                        East Hartford, CT 06108
                                                        888.528.2920
                                                        Atty File#:
NOTARY      1.IC
My Commission Expires:




   AMY J. CHANTRY
      NOTARY PUBLIC
MY COMMISSION EXPIRES 3/31/2023
